PER CURIAM.
Patrick D. Martin (Martin) appeals his conviction for manslaughter with a firearm. We affirm Martin’s judgment and sentence; however, a review of the record reveals two clerical errors which we direct the trial court to correct. First, an error exists in the probation order filed April 14, 1992 which indicates that Martin was convicted of second degree murder with a firearm. This order should be corrected to indicate that Martin was convicted of manslaughter with a firearm. Second, the judgment and sentence incorrectly indicates the degree of crime as a life felony rather than a first degree felony. Therefore, the judgment and sentence should be corrected to show the correct degree of crime.
Affirmed.
DANAHY, A.C.J., and PARKER and BLUE, JJ., concur.
SCHOONOVER, A.C.J., and HALL and BLUE, JJ., concur.